              Case 2:14-cr-00270-TLN Document 38 Filed 11/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 2:14-CR-00270-TLN

11                                Plaintiff,             SEALING ORDER

12                          v.

13   CEDRIC A. SEWELL, SR.,

14                                Defendant.

15

16

17

18

19          Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s

20 Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibit 2 to Government’s

21 Opposition to Defendant’s Motion for Compassionate Release pertaining to Defendant Cedric A.

22 Sewell, Sr. (“Defendant”), and the Government’s Request to Seal shall be SEALED until further order

23 of this Court.

24          It is further ordered that electronic access to the sealed documents shall be limited to the United

25 States and counsel for Defendant.

26          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

27 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

28 the Government’s Request, sealing the Governments’s Request and Exhibit 2 serves a compelling

                                                         1
30
               Case 2:14-cr-00270-TLN Document 38 Filed 11/17/20 Page 2 of 2

 1 interest. The Court further finds that, in the absence of closure, the compelling interests identified by the

 2 Government would be harmed. In light of the public filing of its Notice to Seal, the Court further finds

 3 that there are no additional alternatives to sealing the Government’s Request and Exhibit 2 that would

 4 adequately protect the compelling interests identified by the Government.

 5 DATED: November 16, 2020

 6

 7

 8

 9                                                                   Troy L. Nunley
                                                                     United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                         2
30
